t c no united_states tax_court bradley m and monica pixley petitioners v commissioner of internal revenue respondent docket no 7093-02l filed date h is an ordained baptist minister in this proceeding to collect ps’ unpaid and tax_liabilities by levy ps submitted to r’s appeals_office an offer_in_compromise claiming a tithe to church as part of their necessary living_expenses in evaluating ps’ ability to pay their outstanding tax_liabilities the appeals officer declined to take these alleged tithing expenses into account held under relevant provisions of the internal_revenue_manual tithes that a minister is required to pay as a condition_of_employment are allowable in determining ability to pay outstanding tax_liabilities held further because ps failed to substantiate that h was employed as a baptist minister after r initiated the collection proceedings the appeals officer did not abuse his discretion by declining to take into account ps’ alleged tithing expenses held further the disallowance of ps’ alleged tithing expenses for this purpose did not violate h’s first amendment rights to free exercise of religion tommy e swate for petitioners daniel n price for respondent opinion thornton judge pursuant to sec_6330 petitioners filed a petition for review of an appeals_office determination sustaining a proposed levy the primary issue for decision is whether in evaluating petitioners’ offer_in_compromise the appeals officer should have considered petitioners’ alleged tithing expenses in determining whether they had the ability to pay their outstanding tax_liabilities we must also decide whether respondent’s disallowance of tithing expenses for this purpose violates mr pixley’s first amendment right to free exercise of religion background the parties submitted this case fully stipulated pursuant to rule we incorporate herein the stipulated facts when unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure a tithe is a tenth part of something paid as a voluntary contribution or as a tax especially for the support of a religious establishment merriam webster’s collegiate dictionary 10th ed petitioners filed their petition they resided in newhall california mr pixley is a licensed and ordained baptist minister from date through date he served as pastor of grace community bible church in tomball texas thereafter petitioners moved to california and mr pixley was employed as an echocardiographer at children’s hospital in los angeles respondent mailed to petitioners a letter final notice-notice of intent to levy and notice of your right to a hearing notice_of_intent_to_levy dated date proposing a levy with respect to petitioners’ unpaid tax_liabilities totaling dollar_figure for and dollar_figure for in response to this notice petitioners submitted a timely form request for a collection_due_process_hearing dated date raising an offer_in_compromise as an alternative to levy shortly after requesting their appeals hearing petitioners submitted to respondent a form_656 offer_in_compromise offer_in_compromise signed date petitioners also submitted a form 433-a collection information statement for individuals listing a dollar_figure tithe to church as a monthly necessary living expense until early mr pixley was also employed by cardiology associates of houston texas in the appeals hearing the appeals officer requested on numerous occasions that petitioners submit evidence that the claimed tithe was a condition of mr pixley’s employment petitioners failed to respond to these requests the appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or dated date in the notice_of_determination the appeals_office rejected petitioners’ offer_in_compromise and concluded that petitioners had the ability to fully pay their and tax_liabilities the notice_of_determination stated that petitioners failed to establish that tithes were a condition of mr pixley’s employment and that for purposes of evaluating petitioners’ offer_in_compromise tithing expenses were disallowed in determining petitioners’ ability to pay after the notice_of_determination was issued the appeals officer reconsidered petitioners’ offer_in_compromise and gave them additional opportunities to submit evidence that the claimed tithe was a condition of mr pixley’s employment petitioners failed to submit this information and the appeals officer ultimately sustained his rejection of petitioners’ offer discussion in this case we are called upon to address for the first time in the context of an offer_in_compromise the treatment of a minister’s tithing expenses for purposes of determining ability to pay outstanding tax_liabilities i petitioners’ contentions petitioners claim that tithing expenses are incurred as a condition of mr pixley’s employment as a baptist minister and should be taken into account in determining petitioners’ ability to pay their taxes petitioners argue that the appeals officer’s disallowance of the tithing expenses for this purpose violates mr pixley’s first amendment right to free exercise of religion ii standard of review because petitioners’ underlying tax_liability was not properly at issue in the appeals_office hearing we review the appeals_office determination for abuse_of_discretion see 121_tc_8 117_tc_183 iii offers in compromise a in general sec_7122 authorizes the commissioner to compromise a taxpayer’s outstanding tax_liabilities 122_tc_133 sec_7122 provides that the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer_in_compromise is adequate and should be accepted to resolve a dispute the regulations state three different grounds for compromising tax_liabilities doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1t b temporary proced admin regs fed reg date the parties’ arguments focus exclusively on the ground of doubt as to collectibility doubt as to collectibility arises if the taxpayer’s assets and income are less than the full amount of the assessed liability id in determining whether there is doubt as to collectibility the commissioner must determine the taxpayer’s ability to pay the outstanding tax_liabilities that are to be compromised sec_301_7122-1t b ii temporary proced admin regs supra b determining a taxpayer’s ability to pay in determining a taxpayer’s ability to pay outstanding tax_liabilities the commissioner takes into account the funds the taxpayer needs to pay basic living_expenses id the taxpayer’s basic living_expenses are determined by evaluating the taxpayer’s facts and circumstances id in evaluating a taxpayer’s ability to pay the commissioner considers two types of allowable expenses necessary expenses and conditional expenses internal_revenue_manual final regulations under sec_7122 were promulgated effective for offers in compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs irm sec_5 and date for this purpose a necessary expense is one that is used for a taxpayer’s and his family’s health and welfare or production_of_income irm sec_5 date the expense must be reasonable taking into account family size geographic location and any unique individual circumstances irm sec_5 and date expenses that do not qualify as necessary may nevertheless be allowable in certain limited circumstances as so-called conditional expenses irm sec_5 date for purposes of determining a taxpayer’s ability to pay charitable_contributions are necessary expenses if they provide for a taxpayer’s or his family’s health and welfare or are a condition of the taxpayer’s employment irm sec_5 and exh date the irm specifically addresses tithes to religious organizations as follows question if as a condition_of_employment a minister is to tithe a business executive is required to contribute to a charity will these expenses be allowed answer yes the only thing to consider is whether the amount being contributed equals the on date we ordered the parties to file additional supplemental stipulations of fact including stipulations as to the portions of the internal_revenue_manual irm as in effect for the relevant time periods that the parties discussed on brief the parties made appropriate stipulations and included as exhibits copies of the relevant portions of the irm all references to the irm are to these stipulated exhibits amount actually required and does not include a voluntary portion irm exhibit date on brief respondent contends that petitioners’ alleged tithing expenses should be disallowed pursuant to irm sec_5 date which states that charitable_contributions are not allowed this irm subsection however relates expressly to conditional expenses not necessary expenses and does not purport to override the provisions of irm exhibit date as set out above iv whether the appeals officer abused his discretion in the appeals hearing petitioners were given the opportunity to substantiate that mr pixley was employed as a baptist minister they failed to do so in fact there is no evidence that mr pixley was employed as a minister when the notice_of_determination was issued to petitioners in date or that he has been employed as a minister at any time since consequently even if we were to assume arguendo as petitioners assert that the southern baptist convention has a doctrine that on brief petitioners allege that after mr pixley left grace community church in date petitioners moved to california so that mr pixley could prepare to attend a seminary that he continued his ministry in an unpaid position as a baptist minister and that he continued to tithe to keep this position there is no evidence in the record however to substantiate these allegations and there is no indication that petitioners presented any such evidence to the appeals officer even if we were to assume arguendo that these allegations are true they do not establish that tithes were paid as a condition_of_employment its members should tithe ten percent of their income to the church we are unpersuaded that tithing was a requirement of mr pixley’s employment we hold that the appeals officer did not abuse his discretion in disallowing petitioners’ claimed tithing expenses v petitioners’ first amendment challenge the first amendment of the united_states constitution provides that congress shall make no law respecting an establishment of religion or prohibiting the free exercise thereof petitioners contend that respondent’s disallowance of mr pixley’s tithing expenses for purposes of evaluating their offer_in_compromise violates the free exercise clause of the first amendment the gist of petitioners’ argument as we understand it is that by declining to make allowance for tithing expenses in evaluating petitioners’ ability to pay their taxes respondent is effectively reducing the funds that petitioners have available to support their religion and diverting those funds to the u s treasury it may well be true that paying their taxes will leave petitioners less funds to support their religion but this is a burden common to all taxpayers on their pocketbooks rather than a recognizable burden on the free exercise of their religious beliefs constitutional protection of fundamental freedoms does not confer an entitlement to such funds as may be necessary to realize all the advantages of that freedom 448_us_297 see 461_us_540 in any event even if petitioners could demonstrate a recognizable burden on the free exercise of their religious beliefs the burden would be justified by the government’s compelling interest in collecting taxes and administering a uniform mandatory and sound tax system see eg 490_us_680 quoting 455_us_252 stating that the government has a ‘broad public interest in maintaining a sound tax system ’ free of ‘myriad exceptions flowing from a wide variety of religious beliefs’ united_states v lee supra pincite because the broad public interest in maintaining a sound tax system is of such a high order religious belief in conflict with the payment of taxes affords no basis for resisting the tax 114_tc_511 110_tc_137 affd 170_f3d_173 3d cir this compelling government interest underpins the commissioner’s authority to compromise tax_liabilities under sec_7122 and to prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer_in_compromise is adequate and should be accepted to resolve a tax dispute see sec_7122 we hold that the appeals officer’s disallowance of tithing expenses in evaluating petitioners’ ability to pay their taxes did not violate mr pixley’s first amendment rights to free exercise of religion vi conclusion we sustain respondent’s determination in the notice_of_determination that for purposes of petitioners’ offer_in_compromise mr pixley’s tithing expenses are not allowable in determining petitioners’ ability to pay their outstanding tax_liabilities petitioners raise no additional arguments against respondent’s proposed collection action consequently we sustain respondent’s determination to proceed with collection of petitioners’ tax_liabilities by levy decision will be entered for respondent the commissioner states that the objectives of the offer_in_compromise program are to effect collection of what can reasonably be collected at the earliest possible time and at the least cost to the government achieve a resolution that is in the best interest of both the individual taxpayer and the government provide the taxpayer a fresh_start toward future voluntary compliance with all filing and payment requirements and secure collection of revenue that may not be collected through any other means irm sec_5 date these objectives are in furtherance of the government’s greater interest in collecting taxes and maintaining a uniform mandatory and sound tax system
